 

 

Picture 1 [dtea20160130ex1034474cf001.jpg]

 

Exhibit 10.34

 

OFFER OF EMPLOYMENT

 

September 10, 2014

 

Edmund (Trey) Noonan

2608 Pointewood Loop

Galena, OH

43021

 

Dear Trey,

 

We are truly excited to offer you the position of Head of Global Real Estate and
Store Development (Vice-President for external use).  It’s not just about having
the right experience – it’s also about having the right personality. And we
believe that you will be the perfect fit for our dynamic, fast-paced
environment. We couldn’t be more pleased that we found you, and we can’t wait
for you to join our team.

 

In this role, you will report to Sylvain Toutant – President & CEO. 

 

Here are the specifics of this position and our offer:

 

·



Your Base Salary: You’ll receive $250,000 annually, paid bi-weekly (subject to
all applicable federal, state, and local taxes withholding). Salary increases
are performance-based and are determined by your Manager.

]

·



Your Vacation:  You will be eligible to accrue vacation at the rate of four (4)
weeks per year. You will be eligible for statutory holidays provided for in the
State of Ohio.

·



Your Bonus: Your target bonus will be 25% of your base salary. With expectional
performance by you and the Company, this annual bonus can attain a payout of up
to 50%. You will be eligible for the DavidsTea F2014 bonus, prorated on time
worked in  F2014 – this prorated payout foro F2014 will not be less than $32
500. Annual bonus is performance-based and determined following annual approval
from our Board of Directos and by your Manager.

·



Your Options:  25,000 options (Exercise price to be determined by Board of
Directors).  Option vesting will be 25% after one year and then 25% annually
after the 1st year.

·



Signing Bonus: $30,000 payable in November 2014. If within 2 years of hire, you
resign or are terminated for cause, this bonus will need to be repaid to
DAVIDsTEA (USA).

·



Your Health Insurance Plan:  You will be eligible for DAVIDsTEA’s (USA) Group
Medical, Dental & Vision Coverage after your first 90 days of employment. More
information can be found in the Benefits Summary Booklet. We would cover the
cost of your COBRA during the first 90 days of employment.

·



Your Benefits Continuation (COBRA): The federal Consolidated Omnibus Budget
Reconcillation Act (COBRA) gives employees and their qualified beneficiaries the
chance to continue health insurance coverage under the DAVIDsTEA (USA) health
plan when a “qualifying event” would normally result in the loss of eligibility.
Under COBRA, you or your beneficiary would pay the full cost of coverage at the
Company’s group rates, plus an administration fee. Benefit eligible Employees
are provided with a

 

 

--------------------------------------------------------------------------------

 

 

 

Picture 1 [dtea20160130ex1034474cf001.jpg]

 

written notice describing their rights and obligations under COBRA upon
eligibility for health insurance coverage.

·



Severance: In the event of termination from the company for any reason other
than cause, the company agrees to provide severance equivalent to 6 months base
salary & payout your current year annual bonus at expected payout level prorated
for time worked during the fiscal year, all conditional upon signing all
required waivers, releases, non-solicitation, non-disparagement, non-competition
and confidentiality agreements.

·



Long term incentive plan:  Contingent upon the Board approving an annual long
term incentive plan, you will be eleigible for annual option/restricted/phantom
stock grants as determined by me and the Board of Directors.

·



Place of work: You will be based from your home, currently in Ohio, USA.  You
will need to arrange for an adequate work area that protects and preserves
confidentiality and privacy. The company will provide you with a company laptop
for your business needs and use.

·



Travel: This position requires at least 50% travel with regular periodic travel
to our Store Support Centre in Montreal, Canada.

·



The best part? Your Employee Discount: As a DAVIDsTEA employee, you’ll be
eligible for our employee discount of 50% off of all products in any of our
stores.

 

This offer is contingent upon your ability to provide the required documentation
to establish your identity and eligibility for employment required under the
Immigration Reform & Control Act of 1986. 

 

In accepting this offer you understand and agree that your employment with the
Company is “at will”.  As such, you agree that either you or DAVIDsTEA may end
the employment relationship at any time, with or without notice and with or
without cause.

 

Trey, we are really looking forward to having you on our team. The company is
going through an exciting period of growth and expansion, and it will be a great
asset to have you on board for the process.

 

The start date for this position will be on or before Oct 13, 2014, unless
otherwise agreed upon.  Please confirm your acceptance of this offer by signing
and returning one copy, either via fax to 514-739-0099 or by scan and email to
cathy@davidstea.com.   Please don’t hesitate to contact me if you have any
questions at all.

 

Sincerely,

 

 

(s) Sylvain Toutant

Sylvain Toutant

President & CEO

 

I accept your offer of employment on the terms and conditions set forth above.

 

 

 

 

(s) Edmund Noonan

         

09/11/2014

Edmund Noonan

 

Date

 

 

 

--------------------------------------------------------------------------------